Citation Nr: 9911299	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-10 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to specially adapted housing assistance or a 
special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1955 to 
March 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M & ROC) in Wichita, Kansas.

The Board notes that in a February 1998 statement, the 
veteran appears to raise a claim of entitlement to an earlier 
effective date for the assignment of a total rating based 
upon individual unemployability due to service-connected 
disability.  This matter is referred to the M & ROC for 
development and consideration.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the M & ROC.

2. Service connection is in effect for herniated nucleus 
pulposus, lumbar spine with left foot drop, rated as 60 
percent disabling.

3. The veteran is entitled to special monthly compensation on 
account of loss of use of one foot from April 1971 and to 
a total rating based upon individual unemployability due 
to service-connected disability from February 1996. 

4. Service-connected residuals of organic disease or injury 
that so affect the functions of balance or propulsion as 
to preclude locomotion without aid of braces, crutches, or 
a wheelchair are not shown.

5.  Service-connected blindness in both eyes or anatomical 
loss or loss of use of both hands is not demonstrated.


CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing 
assistance or a special home adaptation grant are not met.  
38 U.S.C.A. §§  2101(a), 5107 (West 1991); 38 C.F.R. 
§§ 3.809, 3.809a (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the claim is not inherently implausible.  The Board has 
also found that all relevant facts have been properly 
developed.  All evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  
Therefore, no further assistance to the veteran with the 
development of claim is necessary to comply with § 5107.

Factual Background

The veteran's service- connected disability is a herniated 
nucleus pulposus (HNP), lumbar spine with left foot drop, 
rated at 60 percent disabling.  He is also entitled to 
special monthly compensation on account of loss of use of one 
foot from April 1971.  Entitlement to a total rating based 
upon individual unemployability due to service-connected 
disability was granted, effective from February 1996.

Summarizing briefly the most recent evidence of record 
describing the nature of the veteran's service-connected 
disability, VA examination reports, dated in July 1997, 
indicate that he has complete loss of left foot function.  
According to a general medical examination report, the 
veteran was accompanied to the examination by his wife and 
specially trained dog who was trained to assist by pulling 
the veteran in his wheelchair and other special training.  
The examiner stated that the veteran was unable to stand due 
to the loss of the use of his left lower extremity.  The VA 
physician said that loss happened about the time of the 
veteran's second back surgery in 1968.  It was noted that the 
veteran was confined to a wheelchair or motorized cart and 
was assisted in all locomotive activities by his wife.  
Bilateral upper extremity tremors were observed that were 
more pronounced when the veteran used his upper extremities.  
Diagnoses included loss of use of left leg.

The July 1997 VA orthopedic examination report reflected the 
veteran's medical history of two surgical procedures on his 
lumbosacral spine, one in 1959 and one in 1968 and his 
complaints of constant hip and knee pain and weakness.  The 
veteran used crutches for very short distances and also used 
braces.  He primarily used his wheelchair and motorized cart 
and was described as totally disabled.  The veteran had 
limited range of motion, was in constant pain and, according 
to the VA examiner, motion or non-motion, there was constant 
pain.  The veteran was also unable to bear weight on any 
extremities due to the left (extremity) being useless.  He 
had a full leg brace with locking knee and ankle devices that 
allowed him to ambulate short distances in the home.  
Diagnoses included severe laxity of the left knee and early 
arthritic knees.

Findings of a VA spinal examination, also performed in July 
1997, described the veteran as in constant, severe pain in 
the lumbosacral area.  The examiner said range of motion of 
the lumbosacral spine could not be performed due to severe 
pain.  There was exquisite tenderness to palpation about the 
paraspinal muscles and over the spine.  The diagnosis was 
cervical and lumbosacral spine. 

X-rays of the veteran's cervical spine showed degenerative 
joint disease.  X-rays of his lumbar spine showed an 
irregular metallic foreign body about 1.2 centimeters in 
length and included an impression of degenerative joint 
disease.

According to a June 1998 VA electromyography and/or nerve 
conduction velocity testing (EMG) report, findings were 
compatible with bilateral lumbosacral radiculopathy and 
strongly suggestive of right mid-thoracic radiculopathy.  The 
examiner said that might also be contributed to by 
radiculitis secondary to diabetes.  Testing was also 
consistent with peripheral neuropathy.

The most "probative positive" evidence in support of the 
veteran's claim is a June 1998 statement from a VA doctor who 
said the veteran suffered from peripheral neuropathy in his 
lower extremities and bilateral lumbosacral radiculopathies 
that severely limited the use of his lower extremities.  The 
doctor stated that the veteran required a wheelchair for all 
functional mobility, as he was only able to stand for 
transfers and walk less than ten feet.  

At his June 1998 personal hearing at the RO, the veteran 
testified that along with his service-connected back and left 
leg disabilities, he experienced right leg weakness and had 
to strap his legs together in his wheelchair or they flopped 
out.  He obtained a service dog through private physicians 
and said these dogs were not usually given to people that 
were able to walk.  The dog helped the veteran open doors, 
retrieve dropped items and helped him get up when he fell.  
At the veteran's home, a wheelchair ramp was installed up to 
the house, but his home was not otherwise accessible because 
he had a thirty-year-old mobile home.  He said the ramp took 
him up to the back door and then he used crutches to the 
hospital bed he used.  He said he was able to get down the 
narrow hallway inside in his wheelchair by putting his hands 
on the wall and pushing, but kitchen cupboards prevented him 
from going further.  The veteran further stated that anything 
he did in his house was on crutches.  He said he experienced 
tingling and numbness in his left arm when on crutches.  
According to the veteran, in 1968, he was totally unable to 
walk and, despite poor odds, learned to walk with crutches 
and braces and used crutches.  The veteran currently used 
Canadian forearm crutches and a left long leg brace with a 
locking knee and a fixed ankle brace to walk and was only 
able to walk twenty or thirty feet.  However, according to 
the veteran's wife, he needed a wheelchair or cart for the 
last three or four years.

Analysis 

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. 
 
The evidence clearly demonstrates that the veteran's service-
connected low back disability has resulted in loss of use of 
the left lower extremity. Although the veteran apparently has 
nonservice-connected conditions, such as peripheral 
neuropathy, affecting function of both lower extremities, it 
is not shown that there are additional service-connected 
residuals of organic disease or injury that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces crutches, canes, or a wheelchair. 
Accordingly, the Board concludes that the criteria for 
entitlement to specially adapted housing assistance are not 
met.  Further, the Board notes that the veteran does not have 
service-connected blindness in both eyes or anatomical loss 
or loss of use of both hands, and thus does not meet the 
criteria for a special home adaptation grant under 38 C.F.R. 
§ 3.809a.  

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107.


ORDER

Entitlement to specially adaptive housing assistance or a 
special home adaptation grant is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

